ASSET MANAGEMENT FUND Money Market Fund Class D Shares SUPPLEMENT DATED NOVEMBER 13, 2009 TO PROSPECTUS DATED MARCH 1, 2009 AS SUPPLEMENTED AUGUST 11, 2009 The section “Distributor” on page 10 is deleted and replaced with the following: Pursuant to the Distribution Agreement, Shay Financial Services, Inc. (“the Distributor”), as the principal distributor of the Class D Shares, directly and through other firms advertises and promotes the Fund.The Fund has adopted a distribution plan pursuant to Rule 12b-1 under the Investment Company Act of 1940 (the “12b-1 Plan”) which allows the Class D Shares of the Fund to pay the Distributor a fee at an annual rate equal to 0.60% of the average daily net assets of the Class for the sale and distribution of its shares.For the fiscal year ended October 31, 2008, the Distributor voluntarily agreed to waive 0.05% of its fee so that the Fund paid a fee equal to 0.55% of the average daily net assets of the Class.This voluntary waiver may be terminated at any time by the Distributor.Because these fees are paid out of the Class’s assets on an ongoing basis over time, these fees will increase the cost of your investment. This charge could cost you more over time than you would pay through some other types of sales charges. Effective November 20, 2009, the Fund’s transfer agent is the Northern Trust Company.As of that date, the section “Direct Purchases and Redemptions – Purchases” on page 11 is deleted and replaced with the following: To purchase shares of the Fund, Investors may open an account by calling the Distributor at (800) 527-3713 and obtaining an application form.After a completed application form has been received and processed, orders to purchase shares of the Fund may be made by telephoning the Distributor. Purchase orders are accepted on each Business Day and become effective upon receipt and acceptance by the Fund.(As used in the Prospectus, the term “Business Day” means any day on which the Northern Trust Company and the Bond Market (as determined by the Securities Industry and Financial Markets Association) are both open for business.The Northern Trust Company is open weekdays and is closed on weekends and certain national holidays.)Payment must be in the form of federal funds.Checks are not accepted.Wire transfer instructions for federal funds should be as follows:Northern Trust Company, Chicago, IL, ABA# 071000152, Ref: Account Number 5201680000.For purchase of Asset Management Fund, Money Market Fund; From: (Name of Investor); Reference (//1038(shareholder fund and shareholder account number)); $(Amount to be invested). A purchase order must be received on a Business Day before 3:00 p.m., New York City time, and payment for the purchase order must be received by the Northern Trust Company by 4:00 p.m., New York City time, of that day. A purchase order is considered binding upon the investor.If payment is not timely received, the Fund may hold the investor responsible for any resulting losses or expenses the Fund incurs.In addition, the Fund, the Adviser and/or the Distributor may prohibit or restrict the investor from making future purchases of the Fund’s shares.The Distributor reserves the right to reimburse the Fund in its sole and absolute discretion on behalf of an investor for losses or expenses incurred by the Fund as a result of the investor’s failure to make timely payment. Any federal funds received in respect of a cancelled order will be returned upon instructions from the sender without any liability to the Fund, the Adviser, the Distributor or the Northern Trust Company.If it is not possible to return such federal funds the same day, the sender will not have the use of such funds until the next day on which it is possible to effect such return.The Fund, the Adviser and/or the Distributor reserve the right to reject any purchase order. The section “Shareholder Reference Information” on the last page is deleted and replaced with the following: Shareholder Reference Information Distributor Shay Financial Services, Inc. 230 West Monroe Street Suite 2810 Chicago, Illinois 60606 Investment Adviser Shay Assets Management, Inc. 230 West Monroe Street Suite 2810 Chicago, Illinois 60606 Administrator and Transfer and Dividend Agent Northern Trust Company 50 South LaSalle Street Chicago, Illinois 60603 Legal Counsel Vedder Price P.C. 222 N. LaSalle Street Chicago, Illinois 60601 Custodian Northern Trust Company 50 South LaSalle Street Chicago, Illinois 60603 Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP 41 South High Street Columbus, Ohio 43215 Trustees and Officers Rodger D. Shay Trustee and Chairman Gerald J. Levy Trustee and Vice Chairman David F. Holland Trustee William A. McKenna, Jr. Trustee Christopher M. Owen Trustee Maria F. Ramirez Trustee Rodger D. Shay, Jr. Trustee and President Robert T. Podraza Vice President and Assistant Treasurer Trent M. Statczar Treasurer Daniel K. Ellenwood Secretary Rodney L. Ruehle Chief Compliance Officer Christine A. Cwik Assistant Secretary Robin M. Baxter Assistant Secretary Additional information about the Fund may be found in the Statement of Additional Information.The Statement of Additional Information contains more detailed information on the Fund’s Investments and operations.The semiannual and annual shareholder reports contain a listing of the Fund’s portfolio holdings and financial statements.These documents may be obtained without charge from the following sources: By Phone: 1-800-527-3713 By Mail: Shay Financial Services, Inc. Attn: Asset Management Fund 230 West Monroe Street Suite 2810 Chicago, IL 60606 Public Reference Section Securities and Exchange Commission Washington, D.C. 20549-0102 (a duplication fee is charged) In Person: Public Reference Room Securities and Exchange Commission, Washington, D.C. (Call 1-202-942-8090 for more information) By Internet: http://www.amffunds.com http://www.sec.gov (EDGAR Database) By E-mail: publicinfo@sec.gov (a duplication fee is charged) To request other information about the Fund or to make shareholder inquiries, call 1-800-527-3713. The Statement of Additional Information is incorporated by reference into this Prospectus (is legally a part of this Prospectus). Investment Company Act file number: Asset Management Fund 811-03541 ASSET
